Order filed December 2, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                               NO. 14-14-00909-CR
                                  ____________

                          WILLIAM K. GREEN, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 180th District Court
                           Harris County, Texas
                       Trial Court Cause No. 717215

                                    ORDER

      This is an appeal from a judgment signed August 22, 2014. The Harris
County District Clerk has informed this Court that the above case was mistakenly
assigned to the Fourteenth Court of Appeals and should have been assigned to the
First Court of Appeals.

      It is ORDERED that the appeal docketed under this court’s appellate cause
number 14-14-00909-CR is transferred to the Court of Appeals for the First
District of Texas pursuant to Local Rule 1.5 14th Tex. App. (Houston) Loc. R. 1.5.
The Clerk of this Court is directed to transfer all papers filed in this case, and
certify all Orders made, to the Court of Appeals for the First District of Texas.

                                              PER CURIAM